Citation Nr: 1038293	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-25 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs (VA) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The appellant claims that she is entitled to VA death benefits on 
the basis that she is the surviving spouse of an individual who 
had service in the Philippine Commonwealth Army during World War 
II.  Her spouse died in May 2002.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the appellant's 
claim for eligibility to VA benefits.  The appellant testified 
before the Board in July 2007.  

In a November 2007 decision, the Board denied the appellant's 
claim for eligibility to VA benefits.  The appellant appealed the 
Board decision to the United States Court of Appeals for Veterans 
Claims.  Pursuant to its April 2010 Decision, a May 2010 Order of 
the Court vacated the Board decision and remanded the claim for 
readjudication in accordance with the Decision of the Court.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Additional development is needed prior to further disposition of 
the claim.  

The appellant contends that she is entitled to VA death benefits 
based on her deceased husband's service.  In April 2006 and May 
2009, the National Personnel Records Center (NPRC) certified that 
the decedent had no service with the Philippine Commonwealth 
Army, including recognized guerrilla service.  

In August 2010, the appellant submitted the decedent's 
Application for Old Age Pension, the decedent's affidavit 
regarding his period of service, a Certificate of Membership with 
the Philippine Veterans Legion with Preamble, the decedent's 
enlistment record and discharge document from the Philippine 
Army, certifications from the Philippine Armed Forces Reserve 
Affairs Division and the Headquarters of the 43rd Infantry 
Division of the decedent's service in the Philippine Army, and a 
certification from the Philippine Veterans Affairs Office that 
the decedent's claim for old age pension had been approved 
because he was a Veteran of the Philippine Revolution/World War 
II.  Those documents indicated that the decedent had rendered 
service in the Chinese Volunteers Provisional Battalion in the 
Philippine Army during World War II and had been conferred full 
military Veteran status in the Philippines.  There is no 
indication that evidence was reviewed by the NPRC in May 2009. 

In Dependency and Indemnity Compensation claims where service 
department certification of a Veteran's active service is 
required, an appellant is entitled to submit and receive 
consideration of new evidence concerning such service by the 
relevant service department.  Where additional or new documents 
or evidence is provided by an appellant concerning a Veteran's 
active service after the initial service department 
certification, it is a violation of VA's duty to assist not to 
request service department review of that new evidence.  The 
correct interpretation of the governing statues and regulations 
requires that a claimant's new evidence be submitted and 
considered in connection with a request for verification of 
service from the service department pursuant to 38 C.F.R. 
§ 3.203(c).  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  

There is no indication that the documents at issue in this case 
were included in any request to the NPRC for verification of the 
decedent's service.  The Board therefore finds that remand of the 
case is required. 


Accordingly, the case is REMANDED for the following actions:

1.  Request that the National Personnel 
Records Center (NPRC) verify the 
decedent's claimed active service in the 
United States Armed Forces.  Provide the 
NPRC with copies of any relevant records 
in the claims file, to specifically 
include the decedent's Application for Old 
Age Pension, the decedent's affidavit 
regarding his period of service, a 
Certificate of Membership with the 
Philippine Veterans Legion with Preamble, 
the decedent's enlistment record and 
discharge document from the Philippine 
Army, certifications from the Philippine 
Armed Forces Reserve Affairs Division and 
the Headquarters of the 43rd Infantry 
Division, and a certification from the 
Philippine Veterans Affairs Office that 
the decedent's claim for old age pension 
had been approved, as well as any other 
relevant documents of record.

2.  Then, readjudicate the  claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans 



Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


